TAMARACK CORPORATION CONSULTING AGREEMENT This Consulting Agreement (the "Agreement"), effective as of October 6, 2008 is entered into by and between SupportSave Solutions lnc com, (herein referred to as the "Company"), baving its' principal place of business at 1451 Danville blvd, ste 20lA Alamo, CA 94507 and Tamarack Corporation, (herein referred to as the "Consultant") having its' principal place of business at 700 Gardenview court ste. 205B Encinitas CA 92024. RECITALS WHEREAS, Company is a publicly-held corporation with its common stock traded on the OTC.BBMarket under the symbol SSVE. WHEREAS, Company desires to engage the services of Consultant to represent the company in a capacity to market the Company's product(s) to specific industries and related professionals, and to consult with management concerning such Company activities. The services being offered in no way constitute investor relations or public relations, nor any communication with broker dealers, investors, stock brokers, or investment advisors; NOW THEREFORE, in consideration of the promises and the mutual covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: I. Term of Consultancy. Company hereby agrees to retain the Consultant to act in a consulting capacity to the Company and tbe Consultant hereby agrees to provide services to tbe Company commencing upon October 6, 2008 and ending on April 6, 2. Duties of Consultant. The Consultant agrees that it will generally provide the following specified consulting services through its officers and employees during the term specified in Section I.: (a) Consult and assist the Company in developing and implementing appropriate plans and means for presenting the Company and its product(s) to the proper industries, establishing an image for the Company and its product(s), and creating the foundation for subsequent marketing relations efforts; (b) With the cooperation of the Company, maintain an awareness during the term of this Agreement of the Company's product(s), as they may evolve during such period, and consult and assist the Company in communicating appropriate information regarding such plans, strategy and personnel to the proper industries; (c) Upon the Company's direction and approval, disseminate information regarding the Company's product(s) to consumers and industry professionals, and the general public; (d) Upon the Company's approval, design and/or restructure the Company's website in an effort to facilitate a better marketing of the Company's product(s); (e) Otherwise perform as the Company's consultant for marketing relations and relations with industry professionals. 3.
